 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERIA,                            Case No. 97cr2546-CAB; 16cv1564-
                                        Plaintiff,       CAB; 16cv1636-CAB
12
13   v.                                                  ORDER: (1) LIFTING STAY; AND 2)
                                                         DENYING AS MOOT MOTION
14   REGINALD OWENS,
                                                         UNDER 28 U.S.C. SECTION 2255 TO
15                                    Defendant.         VACATE, SET ASIDE OR
                                                         CORRECT A SENTENCE [Doc. No.
16
                                                         65]
17
18         On June 21, 2016, Defendant/Petitioner filed a motion under 28 U.S.C. § 2255 to
19   vacate, set aside, or correct a sentence (the “2255 motion”). [Doc. No. 65.] On July 1,
20   2016, this Court issued an order staying the motion pending a decision by the Ninth
21   Circuit in 14-10080, United States v. Begay. [Doc. No. 67.]
22         On April 20, 2018, Defendant/Petitioner filed a motion to lift the stay in light of
23   the Supreme Court’s decision in Sessions v. Dimaya, __ S. Ct. __, 2018 WL 1800371
24   (U.S. Apr. 17, 2018). [97cr2546, Doc. No. 69.] On January 10, 2019, the Court denied
25   the motion to lift the stay. [Doc. No. 74.]
26         On July 18, 2019, the Ninth Circuit Court of Appeals issued an order regarding an
27   application for authorization to file a second or successive 28 U.S.C. §2255 motion filed
28   in Ninth Circuit No. 18-71013. [Doc. No. 75.] The Ninth Circuit denied the motion as

                                                     1
                                                                      97cr2546-CAB; 16cv1564;16cv1636
 1   unnecessary because the applicant (Petitioner Reginald Owen) already has a section 2255
 2   motion pending in this Court. Id. The Ninth Circuit further ordered the proposed section
 3   2255 motion be filed in this action as a motion to amend the currently pending 2255
 4   motion. Id. That motion to amend is now filed in this action as docket no. 76.
 5         On August 6, 2019, this Court issued an order lifting the stay to address the motion
 6   to amend, and set a briefing schedule. [Doc. No. 77.] On September 12, 2019 this Court
 7   issued an order denying the motion to amend and reinstating the stay. [Doc. No. 79.]
 8         On October 21, 2019, Defendant filed a motion to reduce sentence pursuant to 18
 9   U.S.C. §3582 (First Step Act). [Doc. No. 81.] Following further briefing by the
10   government and Defendant [Doc. Nos. 87, 90-92], the Court granted Defendant’s motion
11   to reduce sentence under the First Step Act. [Doc. No. 93.] Following a telephonic
12   hearing [Doc. No. 95], the Court issued an Amended Judgment sentencing Defendant to a
13   term of imprisonment of time served as to all counts, concurrent [Doc. No. 96], and
14   issued an Abstract of Order for Defendant to be released from custody [Doc. No. 97].
15         Given that Defendant will henceforth be released from custody, the Court
16   HEREBY ORDERS AS FOLLOWS:
17         1. The stay as to Defendant’s 2255 motion is HEREBY LIFTED;
18         2. The 2255 motion is HEREBY DISMISSED AS MOOT;
19         3. The corresponding civil cases, 16cv1564 and 16cv1636, are HEREBY
20            DISMISSED WITHOUT PREJUDICE.
21         IT IS SO ORDERED.
22   Dated: March 25, 2020
23
24
25
26
27
28

                                                 2
                                                                    97cr2546-CAB; 16cv1564;16cv1636
